Title: To George Washington from Colonel David Henley, 16 November 1778
From: Henley, David
To: Washington, George


  
    Sir
    Bedford [N.Y.] 16th Novemr 1778
  
  Colo. Gist being dissatisfyed by my late appointment to the Command of the light Corps, as he is of Opinion that by seniority it of Course belongs to him, and being determined to See your Excellency before he consents to my superiority to him: I have thought proper to write and inform your Excellency that I am totally unacquainted when the Day Of my Appointment was, as I have not received the Commission of a Colonel: But as you shall please to order so will I obey, and if you honor Col. Gist with the Command, I will return to my Regiment, with that Chearfullness, and good disposition, which I  
    
    
    
    trust I have ever served. I am with all due Respect Your Excellency’s most Obdt and Hume Servt

  David Henley

